 1                                                                                      JS6
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11 PASADENA REPUBLICAN CLUB, a             )   Case No. 2:18-cv-09933 AWT
   General Purpose Political Committee,    )
12 on behalf of itself and its members,    )
                                           )
13              Plaintiffs,                )   FINAL JUDGMENT
                                           )
14       v.                                )
                                           )
15 WESTERN     JUSTICE    CENTER,    a     )
   California nonprofit corporation;       )
16 JUDITH   CHIRLIN;    and CITY  OF       )
   PASADENA,                               )
17                                         )
                Defendant/s.               )
18 ________________________________        )

19       In accordance with the Order Re: Motions: (1) To Dismiss; and (2) For

20 Summary Judgment, signed and filed December 30, 2019 (Dkt. [69]), and Plaintiffs’
21 Election Pursuant to Order Granting Defendants’ Motions (Dkt. [71]),
22        IT IS ORDERED and ADJUDGED that this action is DISMISSED as

23 against all remaining defendants, i.e., Western Justice Center and Judith Chirlin.
24        Costs may be awarded through an Application to Clerk to Tax Costs.

25        The Clerk is directed to close the case.

26
     Dated: January 13, 2020                          /s/ A. Wallace Tashima
27                                                   A. WALLACE TASHIMA
                                                     United States Circuit Judge
28                                                    Sitting by Designation
